HAWKINS, J.
Appeal is from a conviction for unlawfully carrying a pistol, the punishment being a fine of $100.
Prosecution was by complaint and information. The complaint recites that affiant has “good reason to believe” that appellant committed the offense charged, but omitted the further allegation required by the statute, “and does believe.” Subdivision 2, art. 222, C. C. P. 1925 Revision. This defect was pointed out by motion in arrest of judgment which was overruled. It should have beert sustained. Smith v. State, 76 S. W. 436, 45; Tex. Cr. R. 411; Tompkins v. State (Tex. Cr. App.) 77 S. W. 800; Green v. State, 136 S. W. 467, 62 Tex. Cr. R. 50; Ex parte Ross, 261 S. W. 1042, 97 Tex. Cr. R. 451.
The judgment is reversed, and the prosecution ordered dismissed.